MEMORANDUM OPINION
No. 04-06-00092-CV
IN RE Ervin ELLISON
Original Mandamus Proceeding (1)

PER CURIAM


Sitting: Alma L. López , Chief Justice
             Sarah B. Duncan , Justice
            Rebecca Simmons , Justice


Delivered and Filed: March 8, 2006


PETITION FOR WRIT OF MANDAMUS DENIED
 On February 14, 2006, relator filed a petition for a writ of mandamus , complaining of the trial court's failure to allow his
pro se pre-trial application for a writ of habeas corpus "to be filed, heard and ruled on." Counsel has been appointed to
represent relator in the trial court. We conclude that appointed counsel for relator is also his counsel for an original
proceeding on the issues presented. Relator is not entitled to "hybrid" representation. See Patrick v. State, 906 S.W.2d 481,
498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator's pro se petition for a writ of
mandamus will be treated as presenting nothing for this court's consideration. See id.; see also Gray v. Shipley, 877 S.W.2d
806 (Tex. App.--Houston [1st Dist.] 1994, orig. proceeding). Consequently, this court has determined that relator is not
entitled to the relief sought. Therefore, the petition is DENIED. Tex. R. App.  P. 52.8(a). Relator is encouraged to refrain
from filing furtherpro se petitions regarding his pending criminal proceeding.

       PER CURIAM

1. This proceeding arises out of Cause No. 2005-CR-8039 , styled State of Texas v. Ervin Ellison, pending in the 144th
Judicial District Court, Bexar County, Texas , the Honorable Mark R. Luitjen presiding.